DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 11/17/2021. The examiner acknowledges the amendments to claims 1 and 3. Claim 2 is cancelled. Claims 4 and 14-24 are withdrawn. Claims 1, 3, and 5-13 are subject to examination hereinbelow.  

Response to Arguments
Applicant's arguments filed 11/17/2021 with respect to the USC 112(b) rejections of claims 6, 8-10, and 13 have been fully considered but they are not persuasive. On pg 5 of their Remarks, Applicant asserts the steps positively recited in claims 6, 8-10, and 13 are not steps, but descriptions of functions performed by structural elements of the device. Examiner respectfully disagrees.
Claims 6, 8-10, and 13 positively recite performing an action with the structures of the devices, such as “captures a deployed absorbent material and removes the deployed absorbent material from the vaginal canal” in claim 6. This therefore raises questions on whether infringement of the claims occurs when one creates a system that allows a user to capture and remove an absorbent material from a vaginal canal, such as by including a retrieval element that is configurable for performing such an action but by which there is no explicit disclosure of performing such an action, or whether infringement occurs when the user actually uses a In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) was directed to individual callers digitally entering data using an interface means, rather than functional limitations which focus on the capabilities of the system as Applicant asserts. This distinction can easily be made by amending the claims such that the elements, such as a retrieval element, are configured, adapted, capable of, or similar language, to perform the claimed steps of captur[ing] and remov[ing] the absorbent material.
Applicant’s arguments, see pg 6, filed 11/17/2021, with respect to the rejection(s) of claim(s) 1, 3, and 5-13 under USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 4257427 A to Bucalo (cited as pertinent art in previous Office Action).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “deployment element…movable along a length of the housing…removably displaces the absorbent material out of the cavity and into the vaginal canal” in claims 1, 3, 7, 11, and 13, “retrieval interface…does not exit the vaginal canal [at full length]” in claims 5 and 8, and “retrieval element captures a deployed absorbent material” in claims 6-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 5-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations deployment element…movable along a length of the housing,” “retrieval interface…does not exit the vaginal canal [at full length],” and “retrieval element captures a deployed absorbent material” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The closest description of a structure the Examiner can find in Applicant’s original disclosure is that the various deployment and retrieval interfaces and elements can be “threaded” together. However, merely being “threadable” is insufficient structure. Are the threadable structures exclusively a nut and bolt arrangement?  Or is it a Luer-Lock? Or any of a number of possible threadable configurations? Furthermore, merely being 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claims 6, 8-10, and 13 are further indefinite because they are directed toward an apparatus, but also positively recite method steps. A claim may only be directed to one statutory category (see MPEP 2173.05(p), part II). However, an apparatus claim may contain functions related to method steps if those functions are written in a way to imply “intended use,” such as elements of the apparatus being “configured to” perform those method steps either by the structure of an element, interactions between elements, or some combination thereof. Applicant may want to review MPEP 2114 for guidance on how functional limitations are interpreted within apparatus claims.
In order to further prosecution, the method steps will be interpreted as equivalent to the related structures “configurable” for performing the positively recited method steps.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4257427 A to Bucalo (cited as pertinent art in previous Office Action).
Regarding claim 1, Bucalo anticipates a device to collect maternal vaginal microbiota from the vaginal canal of a patient ([col 5, ln 39-68], device is configurable for collecting vaginal microbiota (such as vaginitis microorganisms) from the vagina). Whether the microbiota is maternal is dependent on whether or not the device is used on a maternal subject), comprising:
A housing (elongated outer tube 36) forming a cavity (interior of elongated outer tube 36) [col 5, ln 29-38] (Fig 4);
An adsorbent material (device 42 comprising absorbent wick 52) disposed within the cavity [col 7, ln 5-37] (Fig 3); and
a deployment element (pusher 38) disposed in the housing and movable along a length of the housing [col 5, ln 39-68] (Fig 4);
wherein the movement of the deployment element removably displaces the absorbent material out of the cavity and into the vaginal canal [col 5, ln 39-68; col 6, ln 60-68].

Regarding claim 3, Bucalo anticipates the limitations of claim 1, wherein the housing and the deployment element are sized to removably deliver the absorbent material within the lower 1/3 of the vaginal canal (Examiner’s note: “sized to removably deliver the absorbent material within the lower 1/3 of the vaginal canal” is interpreted as intended use, wherein if the apparatus is configurable for performing the claimed intended use, then it meets the limitations of the claim. In this instance, the prior art is configurable for performing the intended use because the adsorbent material (wick 52) is configured to pass through the opening of the vaginal canal, which is in the lower 1/3 of the vaginal canal [col 5, ln 39-68]. Whether a user intends to deploy .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bucalo.

Bucalo does not explicitly teach at a full length the retrieval interface does not exit the vaginal canal. However, there is no indication this difference in size provides a significant change in performance between the prior art of record and the claimed invention (MPEP 2144.04, IV., B.).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bucalo in view of US 3877464 A to Vermes.
Regarding claim 6, Bucalo teaches the limitations of claim 1, however Bucalo does not teach a retrieval element, wherein the retrieval element captures a deployed absorbent material and removes the deployed absorbent material from the vaginal canal.
Vermes teaches a retrieval element (lead portion (32)) ([col 3, ln 46-62], lead portion 32 is configurable for retrieving sponge 50 through flare 35) (Fig 4), wherein the retrieval element captures a deployed absorbent material and removes the deployed absorbent material from the vaginal canal ([col 3, ln 46-62], lead portion 32 is configurable for retrieving sponge 50 through flare 35 in order to capture the sponge within internal passage 33 as shown in Fig 4 for removal of the sponge from the vaginal canal after a biopsy is complete) (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bucalo to have a retrieval element, wherein the retrieval element captures a deployed absorbent material and removes the deployed absorbent material from the vaginal canal, because doing so would help insure expulsion and withdrawal of an absorbent member, as recognized by Vermes [col 3, ln 46-62].

Regarding claim 7, Bucalo in view of Vermes teach all the limitations of claim 6, however Bucalo does not teach the deployment element acts as the retrieval element.
Vermes teaches a deployment element (lead portion 32) acts as the retrieval element ([col 3, ln 46-62], lead portion 32 is configurable for deploying and retrieving sponge 50 through flare 35) (Fig 4).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bucalo to have the deployment element acts as the retrieval element, because doing so would help facilitate insertion and insure expulsion and withdrawal of an absorbent member, as recognized by Vermes [col 3, ln 46-62].

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bucalo in view of US 20050288606 A1 to Alter (cited in previous Office Action).
Regarding claim 11, Bucalo teaches all the limitations of claim 1, however Bucalo does not teach at least one of the housing, the cavity, the absorbent material and the deployment element are sterile.
Alter, which comprises at least a housing (comprising outer member 11 and protective cap 16), a cavity disposed within that housing, an absorbent material (swab 18) and a deployment element (second inner member 19) are rendered sterile before use by being disposed in gas sterilized packaging [0039-0041, claim 21] (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bucalo to have at least one of the housing, the cavity, the absorbent material and the deployment element are sterile by disposing them in a gas sterilized packaging, 

Regarding claim 12, Bucalo in view of Alter teach all the limitations of claim 11, however Bucalo does not teach the housing further comprises a seal around at least one of the cavity and the absorbent material to maintain sterility.
Alter teaches a seal (protective cap 16) around at least one of the cavity and the absorbent material (18) to maintain sterility [0011, 0006, 0020, claim 22] (Fig 10).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bucalo to have the housing further comprises a seal around at least one of the cavity and the absorbent material to maintain sterility based on the teachings of Alter, because doing so would have the predictable result of lessening the chance of contamination to a sample and inner areas of a subject, as recognized by Alter [0011].

Regarding claim 13, Bucalo in view of Alter teach all the limitations of claim 12, however Bucalo does not teach the deployment element breaks the seal when deploying the absorbent material.
Alter teaches a deployment element (second inner member 19) breaks the seal (protective cover 16) when deploying the absorbent material (18) [0020] (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bucalo to have the deployment element breaks the seal when deploying the absorbent material, because doing so would prevent the device from deploying .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4485824 A and US 3640268 A are mentioned because they disclose deployable absorbent sampling elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791